Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
This application repeats a substantial portion of prior Application No. 16/149074, filed 10/1/18, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is recommended to amend "comprising: an entertainment forum" to "comprising: the entertainment forum", “said at least one entertainment forum flat panel display device placed in” to “at least one entertainment forum flat panel display device placed in”, “said at least one digital video camera” to “said at least one entertainment forum digital video camera”, “the remote viewer” to “the at least one remote viewer”, “andbroadcast” to “and broadcast”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-3, 5-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-3, 5-8, 10-14, 16-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-3, 5-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 18, 19, 
Prong 1 analysis:
The limitations of “receive at least one entertainment forum digital video stream from said at least one digital video camera; store said at least one entertainment forum digital video stream in said at least one entertainment forum memory storage device; transmit said at least one entertainment forum digital video stream to at least one remote viewer display device over at least one communications network; and receive at least one remote viewer digital video stream at said at least one entertainment forum 
Furthermore, dependent claims 2-3, 5-8, 10-14, 16-17, 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 

Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in displaying and broadcasting data), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-3, 5-8, 10-14, 16-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE.
Therefore, claim(s) 1-3, 5-8, 10-14, 16-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2013/0115583).
Re Claim 1,
Gordon discloses a system enabling remote viewer virtual interactive participation in an entertainment forum (¶0053) comprising: 
an entertainment forum comprising: at least one entertainment forum digital video camera, aimed toward at least one focal point of said entertainment forum; wherein said at least one entertainment forum digital video camera streams entertainment forum digital video content and entertainment forum digital audio content over at least one 
wherein said at least one entertainment forum computer processor is configured to: 
receive at least one entertainment forum digital video stream from said at least one digital video camera; store said at least one entertainment forum digital video stream in said at least one entertainment forum memory storage device; transmit said at least one entertainment forum digital video stream to at least one remote viewer display device over at least one communications network; and receive at least one remote viewer digital video stream at said at least one entertainment forum display placed in or coupled to said entertainment forum, wherein said at least one entertainment forum display device is coupled to said at least one communications network (Fig 4A-4B, ¶¶0027-0033, 0036-0037, 0053-0059, 0064-0068; the system receives and transmits the user’s video data to the computer device of another remote user); 
wherein the at least one remote viewer interactive display device of the remote viewer comprises: 

transmit said at least one remote viewer video stream captured from said at least one remote viewer digital camera, and said at least one remote viewer audio stream over said at least communications network to the entertainment forum; and wherein said at least one entertainment forum display is configured to: receive from said at least one communications network said at least one remote viewer video stream and said at least one remote viewer audio stream from said at least one remote viewer interactive display device; display said at least one remote viewer digital video stream on said at least one entertainment forum display; and broadcast said at least one remote viewer digital audio content on said entertainment forum speaker system (Fig 4A-4B, ¶¶0027-0033, 0036-0037, 0053-0059, 0062-0068; the system transmits video and audio to the remote device of a second user, wherein an user interface configured to be displayed on a second display device in the viewable range of a second user).
Gordon does not explicitly disclose the display is a flat panel display. However, Gordon teaches in an alternative embodiment a portable electronic device such as iPad, i.e., a flat panel display device, can be used with the system (¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the flat panel portable device in order to attractive more 
Re Claims 18, 19,
Claims are substantially similar to the system recited in claim 1. See claim 1 for rejection on limitations.

Allowable Subject Matter
Claims 4, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715